Citation Nr: 1646082	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1980.  He died in July 2012.  The appellant is claiming as the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2015, the Board remanded the issue on appeal for further evidentiary development.

FINDINGS OF FACT

1.  The Veteran died in July 2012; the certificate of death listed the immediate cause of death as lung cancer with metastasis to the brain.

2.  The competent and probative evidence is against a finding that the Veteran's lung cancer with metastasis to the brain had its onset in service or is otherwise related to exposure to contaminants at Camp Lejune.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information was required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished). 

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim and by sending all appropriate notice to the appellant.  The Veteran's service treatment records have been obtained, and he was afforded a VA examination and opinions in connection with his claims.  This examination is adequate and has fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Cause of Death

The Appellant contends that the Veteran's lung cancer and eventual cause of death was caused by his exposure to contaminated water at Camp Lejeune.  For the following reasons, the Board finds exposure to Camp Lejeune contaminants did not materially contribute to the Veteran's death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).  

The Director of Compensation and Pension Service issued training letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (percholoroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See 38 U.S.C.A. § 1710(e); 38 C.F.R. § 17.400.  While none of these conditions are presumptively associated with service at Camp Lejeune, manifestation of any of those diseases is considered to be sufficient to conduct a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Initially, the Board notes the Veteran is not currently service-connected for lung cancer.

A review of the evidence reveals that the Veteran's service treatment records do not show complaints, diagnosis, or treatment for cancer or its related symptoms, nor is there any suggestion of a lung or respiratory condition during service.

After service, VA treatment notes in 2009 recorded diagnoses of chronic obstructive pulmonary disease (COPD).

In April 2011, x-rays showed COPD and a right upper lobe probable primary lung tumor mass.  The Veteran's medical history was significant for tobacco use at one and half packs per day for 30 years and asbestos exposure from age 25 to 35.  The Veteran also suffered from a long history of cancer in his family.  Shortly after the examination, the Veteran developed increasing shortness of breath and was diagnosed with a right apex lung mass with exposure to asbestos and heavy tobacco abuse.  A CT scan showed malignancy in the upper lobe mass with lymph node involvement, and a June 2011 biopsy showed metastatic squamous cell carcinoma.

In February 2012, the Veteran underwent a C&P examination for his respiratory conditions.  The examiner opined that lung cancer was less likely than not incurred in or caused by service.  The examiner noted that the Veteran suffered from multiple serious risk factors for lung cancer, such as smoking one and half packs of cigarettes per day for 35 years, along with heavy alcohol use for approximately 30 years, in addition to occupational asbestos exposure.  Finally, the examiner noted, the Veteran suffered from an extensive history of cancer in his family, and no medical literature demonstrated a clear correlation between six months of exposure to contaminated water at Camp Lejeune and lung cancer.

In May 2014, the appellant's lawyer submitted a statement stating that even though the Veteran suffered from risk factors for cancer, such as smoking and asbestos exposure, exposure to Camp Lejeune contaminants could still have contributed to his death.  Moreover, the lawyer believed the fact that VA provided healthcare for veterans exposed to contaminated water provided sufficient correlation to provide a nexus for the Veteran's lung cancer and exposure to contaminated water.

In August 2015, the appellant submitted an opinion from a private nurse practitioner opining that it was at least as likely as not that the Veteran's lung cancer stemmed from his exposure to the contaminated water at Camp Lejeune.  The nurse noted that the February 2012 C&P examiner failed to comment on the environmental carcinogens present at Camp Lejeune.  As rationale for her opinion, the examiner cited to literature evaluating the mortality among marines and navy personnel exposed to contaminated drinking water at Camp Lejeune, among other articles, and the different causes of cancer, as defined by Wikipedia.

In April 2016, a VA physician determined the Veteran's lung cancer was less likely than not caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune.  In the report, the examiner summarized the Veteran's history of risk factors for lung cancer: the Veteran smoked more than one and a half packages of cigarettes a day until the day of his death (more than 30 years); he endured a long history of alcohol abuse until his diagnosis of lung cancer; he had a long history of marijuana use several times weekly, and he had a genetic predisposition to cancer, based on his extensive family history of cancer.  Additionally, the Veteran was exposed to asbestos due to his occupation.

The examiner discussed the known scientific risk factors for lung cancer and the percentage of risk increased by each factor, with cigarette smoke being the most common factor.  Smokers are 15 to 30 times more likely to develop lung cancer relative to non-smokers; the greater the length of time and quantity of smoking, the greater the cancer risk.

Next, the examiner discussed the contaminants found in the water at Camp Lejeune, such as benzene, vinyl chloride, tetrachloroethylene, and trichloroethylene.  Citing to peer-reviewed studies from the National Research Council's report, the examiner explained that the highest levels of either TCE or PCE measured in the water at Camp Lejeune were lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  A substantial body of research demonstrates that the exposures required to cause adverse effects in laboratory animals were much larger than the highest measurements available in the Camp Lejeune water supplies.  This is particularly striking given that the evidence indicates that humans have a lower sensitivity to TCE and PCE than rodents.

Similarly, the scientific literature demonstrated no significant association between trichloroethylene and cancer.  The examiner specifically discussed the study cited by the nurse practitioner-a study specifically analyzing the Camp Lejeune civilians employed at the base for 2.5 years-found a slight, but statistically insignificant rise in the levels of lung cancer among those at Camp Lejeune.  Moreover, a study of marines with an average exposure of 18 months found a slight but not statistically significant increase in lung cancer.

In summary, the examiner concluded, several environmental studies documented no increased lung cancer risk from environmental exposure to the various contaminants found at Camp Lejeune; medical literature suggests there is no conclusive evidence for an association between lung cancer and occupational exposure to solvents.  Environmental studies have not found a statistically significant association between environmental exposures to the chemicals at Camp Lejeune and lung cancer.  While several occupational studies demonstrated a slightly elevated but non-statistically significant increased risk in developing lung cancer, it was only at levels and durations much higher and longer than what the Veteran was exposed to, and with much a much shorter lag time that the Veteran's 34 years after exposure to development of lung cancer.  And, perhaps most importantly, the Veteran's significant personal history was replete with multiple known risk factors for lung cancer.  Thus, the examiner concluded it was much less likely than not that the Veteran's short duration of exposure to contaminants at Camp Lejeune were associated with his subsequent lung cancer and much more likely than not that his well-established multitude of risk factors, primarily long standing and continued cigarette smoking, which is estimated to cause 80 percent of cases of lung cancer, was the predominant factor and contributing to the Veteran's lung cancer and cause of death.

The Board finds service connection for cause of death is not warranted, as the Appellant has not demonstrated a causal relationship between the claimed in-service contaminant exposure and lung cancer.  To arrive at this finding, the Board finds the April 2016 medical opinion highly probative.  

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

At the outset, the Board notes that this case presents conflicting medical evidence.  Namely, the examinations discussed above arrive at opposite conclusions regarding whether the Veteran's lung cancer was connected to Camp Lejeune contaminants.  The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, however, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

The Board finds the April 2016 medical examiner's conclusion the most probative.  First, it is clear the examiner fully reviewed the Veteran's medical history and record; the medical opinion spanned more than 20 pages.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  Not only did the examiner refer to the latest research, providing extensive discussion of the most pertinent research, but the examiner cogently and rationally discussed the Veteran's personal history in conjunction with the latest research. Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  Lastly, the examiner is a known expert in evaluating Camp Lejeune contaminants.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's lung cancer was related to an event or incident in service highly probative.

In contrast, the August 2015 examiner was more generalized and tended to rely mostly on one study which presented statistically insignificant results.  In sum, the Board finds that the August 2015 examiner's findings are outweighed by the April 2016 report.  In short, the evidence does not rise to the level of equipoise that the Veteran's lung cancer was caused by exposure to Camp Lejeune contaminants.

Although the Board is very sympathetic, for the reasons and bases discussed above, the competent and probative evidence weighs against the conclusion that the Veteran's death from lung cancer was related his active service.  Although the Appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


